Title: To Thomas Jefferson from George Rogers Clark, 27 March 1781
From: Clark, George Rogers
To: Jefferson, Thomas



Sir
Yough [Yohogania]. 27th March 1781

I Received your dispatches by Captn. Sullivan, that part Respecting the Bills Countersigned by Majr. Slaughter and Letters of advice is something curious. Its supprising to me that Majr. Slaughter as an officer of the State would suffer those persons to persevear in their Villany was he as he hints truly sensible of the principal that actuated them. You know my sentiments Respecting Several persons in our Imploy. Those he accuses are generally Men of fair Characters. I have long Since determined to Conduct myself with a particular Rigour towards every person under me. They  shall feel the stings of Remorse (if Capable) or the sweats of publick applause either as they demean themselves, but to Refflect on the steps I have been obliged to make use of to prosecute a war for these several years, their is an indignity in it that often Hurt[s] me, but a zeal that is unaccountable to me Carry[s] me to length that I some times Regret. Those Gentlemen Majr. Slaughter points at with himself may Expect to undergo the strictest scrutiny in a short time, as orders are prepared for that purpose, Mr. Jno. Dodge and others of the Illinois also. The whole proceedings shall be Transmitted to your Excellency. The Bills Signed by Majr. Slaughter I think out [ought] to be paid. Those poor persons may otherways suffer. The Estates of those alluded to if guilty is a Sufficient Security. I have Received Inteligence that Col. Montgomery hath gone of to New Orleans on some pretence or other. I have dispatched of Letters to that post desiring him to Return to a tryal for his Conduct and desireing no person to Credit him on account of the State. If he should Return by the way of Richmond I hope Sir you will put him under an arrest and order him to the Western Department to answer for those accusations that may be laid to his Charge. Its a very allarming circumstance to me that of the Frederick Berkely and hampshire Militia being Excused from the Western Service. I make no doubt but that good policy might Require it. I suspected it, but 6 or 7 Hundred men deducted from two Thousand is very Considerable. I shall never think otherways than that the Militia of those Counties would have marched with chearfullness had they not been incouraged to the Contrary. Col. Gibsons Regiment will make some amends but far from filling up the Blank. Perhaps we may do it by Voluntiers from this Quarter. I feel the distresses of my Cuntrey and shall devote my self to its interest. But sir if any misfortune should happen I have the Consolation to hope the Cause will not be misplased. My situation is truly disagreable. The most daring attempt would be agreable to me was their nothing but Death to fear, but more I conceive to be Depending at present, to be flung into my Situation by a Set of men that are not Honoured with the Sentiments of a Soldier is truly disagreable. I hope those Gentlemen alluded to will live to Repent of their Conduct. Contious[ness] of the Rectitude of the orders of Government agravate[s] the Guilt of those persons in my Ideas and cannot Refrain from giving those my sentiments though it may Refflect no honour to me.
I am flattered by the purchasers in General to believe that their will be a sufficiency of Flower and Boats prepaired though much  later than could be wished for. Col. Gibsons Regiment is of great worth to us. I am happy in his appointment.
If its in your power to Honour Majr. Harrisons Draft for money I hope you will do it. The Greater our supplies the Greater probability of suckcess. The money I brought with me I have yet and could wish to keep it as the last Resource. I hope Sir their will be no disappointment in the Stores ordered for this department as it may be attended with the worst of Consequences.
I have the Honour to be with Esteem your very Hbl Servt,

G R Clark

